UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4829


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEFON DONTA ROBINSON, a/k/a Twin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00007-FL-1)


Submitted:   April 19, 2013                 Decided:   April 25, 2013


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynne Louise Reid, L.L. REID LAW, Chapel Hill, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stefon       Donta       Robinson      appeals          the    ninety-month

sentence imposed by the district court following this court’s

remand for resentencing in light of Dorsey v. United States, 132

S. Ct. 2321, 2335 (2012).             On appeal, Robinson contends that the

district court violated Tapia v. United States, 131 S. Ct. 2382

(2011), by considering his need for drug treatment in imposing

his sentence and that the court’s error violated his substantial

rights.    Finding no reversible error, we affirm.

            In    reviewing      a    sentence,        we    must    ensure     that    the

district    court    did    not       commit      any       “significant      procedural

error,” such as failing to consider the sentencing factors of 18

U.S.C. § 3553(a) (2006).             Gall v. United States, 552 U.S. 38, 51

(2007).     “[A] court’s consideration of an improper § 3553(a)

factor is likewise erroneous.”                  United States v. Bennett, 698

F.3d 194, 200 (4th Cir. 2012); cert. denied, 133 S. Ct. 1506

(2013).

            “[I]mprisonment           is    not    an        appropriate        means   of

promoting . . . rehabilitation.”                  18 U.S.C. § 3582(a) (2006);

see Tapia, 131 S. Ct. at 2388-91.                  The district court “may not

impose or lengthen a prison sentence to enable an offender to

complete    a     treatment          program      or        otherwise      to     promote

rehabilitation.”         Tapia, 131 S. Ct. at 2393.                       However, “[a]

court   commits     no   error       by    discussing        the    opportunities       for

                                            2
rehabilitation         within        prison       or    the     benefits        of     specific

treatment or training programs.”                    Id. at 2392.

               We review for plain error Robinson’s contention that

the     district       court        improperly         based    his     sentence        on     an

impermissible factor.               See United States v. Lynn, 592 F.3d 572,

577     (4th    Cir.       2010)     (providing         standard       of     review).         To

demonstrate plain error, Robinson must show that: (1) there was

an error; (2) the error was plain; and (3) the error affected

his “substantial rights.”                 United States v. Olano, 507 U.S. 725,

732    (1993).         In     the    sentencing         context,       an     error     affects

substantial rights if the defendant demonstrates “that he would

have    received       a    lower    sentence       had   the     error       not    occurred.”

United States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010); see

United States v. Angle, 254 F.3d 514, 518 (4th Cir. 2001) (en

banc) (stating that plain error affects substantial rights if

defendant was subjected to sentence “longer than that to which

he would otherwise [have been] subject”).

               Upon    review,       we    conclude       that,       while    the     district

court    erred    in       noting    Robinson’s        need    for     drug     treatment      in

imposing the upward variance, Robinson failed to demonstrate a

reasonable       probability         that     the      court    would       have     imposed    a

lesser sentence had it not considered that factor.                                   See United

States    v.     Marcus,      130     S.    Ct.     2159,      2164    (2011)        (requiring



                                               3
defendant   to    demonstrate       “reasonable      probability”        that   error

affected outcome of proceeding).

            Accordingly,       we   affirm   the     district     court’s   amended

judgment.    We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in    the    materials

before   this    court   and    argument     would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                        4